UNITED STATES of America, Plaintiff-Appellee,
                                                      v.

                           Richard Lee BLAYLOCK, Jr., Defendant-Appellant.

                               United States of America, Plaintiff-Appellee,
                                                      v.

                    Alexander Petrillo, a.k.a. Alexander Pertillo, Defendant-Appellant.

                                         Nos. 00-11254, 00-11255.

                                      United States Court of Appeals,
                                              Eleventh Circuit.

                                                Aug. 1, 2001.
Appeals from the United States District Court for the Northern District of Alabama (No. 99-00130-CR); C.
Lynwood Smith, Jr., Judge.
(Opinion May 2, 2001, 249 F.3d 1298, 11th Cir., 2001)

Before ANDERSON, Chief Judge, and TJOFLAT, EDMONDSON, BIRCH, DUBINA, BLACK, CARNES,
BARKETT, HULL, MARCUS and WILSON Circuit Judges.*

        BY THE COURT:
        A member of this court in active service having requested a poll on the suggestion of rehearing en

banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing
en banc,
        IT IS ORDERED that the above causes shall be reheard by this court en banc. The previous panel's

opinion is hereby VACATED.




    *
    Senior U.S. Circuit Judge Emmett R. Cox may elect to participate in further proceedings in this
matter pursuant to 28 U.S.C. § 46(c).